UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6741



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JARET J. GRAVES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-99-70049-2, CA-01-236-7)


Submitted:   July 10, 2003                 Decided:    July 17, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jaret J. Graves, Appellant Pro Se. Donald Ray Wolthuis, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jaret J. Graves seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Graves

has   not    made   a   substantial   showing    of   the   denial   of   a

constitutional right.       See Miller-El v. Cockrell, 537 U.S. 322

(2003).     Accordingly, we deny Graves’s motion for a certificate of

appealability and dismiss the appeal.           See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                      2